The facts sufficiently appear from the opinion fer curiam, as follows
Plaintiffs sue for the value of lands in California of which, they allege, they were dispossessed about the year 1912, and for damages for false arrests, imprisonments, and malicious prosecutions brought about, they allege, by officials of the Department of the Interior and the Department of Justice. They allege that Congress in 1941 passed a bill giving this court jurisdiction to hear plaintiffs’ claims, and that the President, because he was misled by officials of the departments named above, vetoed the bill. They further allege that the veto was not within the ten days specified in the Constitution. The defendant demurs to the petition.
*807As to the bill conferring special jurisdiction upon this court, it never became a law, as it was, contrary to plaintiffs’ contention, returned to Congress by the President within 10 days, Sundays excepted, after it was presented to him. We have no jurisdiction to give a remedy for the alleged misconduct of department officials in inducing the President to veto the bill. As to the other matters of which plaintiffs complain, the petition shows on its face that they are not within the ordinary jurisdiction of this court, and that, if they would otherwise be within our jurisdiction, the right to sue on them has long since been barred by the Statute of Limitations. (U. S. Code, Title 28, sections 250, 262.) The defendant’s demurer is sustained and plaintiffs’ petition is dismissed. It is so ordered.